 Case 5:20-cv-00481-BJD-PRL Document 5 Filed 11/13/20 Page 1 of 3 PageID 32




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION


JAMES HENRY UTSEY,

                  Petitioner,

v.                                             Case No. 5:20-cv-481-Oc-39PRL

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                 Respondents.
_______________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, James Henry Utsey, an inmate of the Florida penal system,

initiated this case by filing a pro se Petition pursuant to 28 U.S.C. § 2254 for

Writ of Habeas Corpus (Doc. 1). Utsey challenges his 2004 Citrus County

convictions for first-degree murder and fleeing and eluding police, for which he

is serving a life sentence. This Court previously adjudicated Utsey’s federal

habeas claims challenging these convictions. See Utsey v. Sec’y, Dep’t of Corr.,

Order (Doc. 15), Case No. 5:06-cv-309-Oc-10GRJ.

      In light of the prior adjudication, this Court has no authority to consider

Utsey’s claims without prior authorization from the Eleventh Circuit Court of

Appeals. See 28 U.S.C. § 2244(b)(3)(A) (requiring an order from the

“appropriate court of appeals . . . authorizing the district court to consider” a
 Case 5:20-cv-00481-BJD-PRL Document 5 Filed 11/13/20 Page 2 of 3 PageID 33




second or successive application); Insignares v. Sec’y, Fla. Dep’t of Corr., 755

F.3d 1273, 1278 (11th Cir. 2014) (“[A] district judge lacks jurisdiction to decide

a second or successive petition filed without [the Eleventh Circuit’s]

authorization.”). Utsey has not obtained leave from the Eleventh Circuit to file

a successive petition.

      If Utsey wishes to proceed on a second or successive habeas petition, he

must first seek authorization from the Eleventh Circuit. To the extent Utsey

seeks to challenge the conditions of his confinement at Hardee Correctional

Institution, he should initiate a civil rights complaint in the appropriate

district court.

      Because this Court lacks jurisdiction to consider Utsey’s second or

successive petition, a certificate of appealability cannot issue in this action. See

Williams v. Chatman, 510 F.3d 1290, 1295 (11th Cir. 2007).

      Accordingly, it is

      ORDERED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk is directed to enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the case.

      3.     The Clerk is directed to send Petitioner the following forms:

“Application for Leave to File a Second or Successive Habeas Corpus Petition



                                         2
 Case 5:20-cv-00481-BJD-PRL Document 5 Filed 11/13/20 Page 3 of 3 PageID 34




28 U.S.C. § 2244(b) By a Prisoner in State Custody” and “Complaint for

Violation of Civil Rights (Prisoner Complaint).”

      DONE AND ORDERED at Jacksonville, Florida, this 13th day of

November, 2020.




Jax-6
c:
James Henry Utsey




                                      3
